El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Pedro José Torres Colón falleció ab intestato y la Corte de Distrito de Guayama por resolución de 26 de mayo de 1942 declaró como sus únicos y universales herederos a sus hijos legítimos y a su viuda en la cuota usufructuaria. Dos años después, por escritura de 4 de noviembre de 1944 ante el notario Antonio Riera, la viuda renunció a su derecho de usufructo, y en el mismo documento ella y todos sus hi-jos vendieron a la Autoridad de Tierras de Puerto Rico la finca de que consistía la herencia. Presentada al registro la declaratoria de herederos y la escritura de compraventa con los documentos complementarios correspondientes, el regis-trador inscribió la finca, primero a nombre de los herederos “sujeta a las resultas de la liquidación de la herencia del causante,” y después, a virtud de la escritura de compra-venta, a nombre de la Autoridad de Tierras, consignándose también la misma condición. La Autoridad interpuso enton-*20ces este recurso, solicitando que la nota del registrador sea revocada, eliminándose la referida condición.
 El artículo 23 de la Ley Hipotecaria, en lo pertinente, prescribe:
“En la adjudicación de. bienes inmuebles determinados en una herencia ... a un partícipe, a un acreedor o a un extraño con la obligación de emplear su importe, en el pago de deudas o cargas de la misma herencia . ... se hará constar la condición con 3a cual los bienes se. adjudican al inscribirlos a nombre del adjudicatario, y sur-tirá los efectos que esta ley establece en el número Io. del artículo 37. (1)
“ . . . Cuando no se adjudiquen bienes determinados para pago de deudas, los bienes todos de la herencia . . . quedarán Ubres de toda responsabilidad en perjuicio de tercero>, a/án cuando en el Regis-tro conste la existencia de las deudas.” (Bastardillas nuestras.)
Cuando se adjudican bienes para pago de deudas, esa condición constituye un gravamen sobre los bienes inmuebles adjudicados con ese objeto, y naturalmente los acreedores pueden dirigirse contra quienes pudieran adquirirlos en el futuro, como si aún los bienes estuvieran en poder del he-redero.' Pero en el presente caso no hubo tal adjudicación para pago de deudas, y por consiguiente, de conformidad con el artículo 23 transcrito, la finca fue adquirida libre de gravamen por todos los herederos, y, no estando gravada, las deudas de la herencia, si alguna hubiere, no pueden ha-cerse efectivas sobre la finca cuando ésta pasa a poder de un tercero, como lo es en este caso la Autoridad de Tierras, a menos que, careciendo los' herederos de otros bienes sobre los cuales pudieran hacer efectivo sus créditos los aereedo-*21res, probaren éstos que la venta fué hedía en fraude de acreedores. (2)
En cambio, el inmueble responde de las deudas heredi-tarias mientras pertenezca a algunos de los herederos, no porque esté gravado, sino porque al aceptar los herederos la herencia sin benefició de inventario, sucedieron al difunto en todos sus derechos y obligaciones, Código Civil (ed. 1930), artículo 610, y como todo deudor, responden del cum-plimiento de sus obligaciones con todos sus bienes, presentes y futuros. Artículo 1811.
No teniendo ningún derecho real los acreedores de la herencia, y siendo el propósito del registro la protección del dominio, la posesión y los derechos reales, no los persona-les, al inscribir la finca en común pro indiviso a favor de los herederos forzosos, el registrador no debe practicar la ins-cripción sujeta a la liquidación de la herencia del causante. Sucesión Dávila v. El Registrador de la Propiedad, 15 D.P.R. 669 (1909); Garrastazú, Sucn. v. Registrador, 36 D.P.R. 177 (1927); Manuel Martínez Escobar, Las Inscripciones (primera edición), tomo 1, págs. 149 y siguientes.
Es verdad que, no habiéndose adjudicado la finca o una parte de ella para el pago de las deudas de la herencia, el mero hecho de consignar el registrador la referida condición no convierte en obligación real sobre el inmueble la obliga-ción personal que tienen los herederos de pagar las obliga-ciones de su causante; pero es innegable que aunque en nada se benefician con ello los acreedores, sin embargo, in-necesaria e ilegalmente se perjudica al heredero y posterio-res adquirentes de la finca, ya que, constando esa condición en el registro, personas no versadas en la Ley Hipotecaria *22no se arriesgarían a contratar en relación con la finca, per-judicándose a la vez el crédito territorial.
El caso de Ríos v. El Registrador, 19 D.P.R. 742, 746 (1913), no es aplicable al presente caso, porque allí estaba envuelta la liquidación de una sociedad de gananciales, y aunque se dijo, “Por supuesto que tales inscripciones [la de los derechos correspondientes a la sociedad de gananciales y la del derecho hereditario] estarán sujetas al resultado de la liquidación de la herencia y de la sociedad de ganancia-les,” sin embargo, al principio de ese párrafo se dice: “Opi-namos que así como no es necesaria la liquidación de la he-rencia para que pueda inscribirse el derecho hereditario a favor de los herederos de una persona, . . . ” lo que demues-tra que el decirse que la inscripción del derecho hereditario está sujeta a la liquidación de la herencia fue un mero lapsus y que el tribunal quiso referirse exclusivamente a la liquida-ción de la sociedad de gananciales. En el presente caso no se levanta cuestión alguna sobre liquidación de sociedad de gananciales, y sólo se trata de la inscripción de una heren-cia en común pro indiviso.
El caso de Allende v. Reg. de San Juan, Sec. Primera, 28 D.P.R. 569 (1920), se distingue del presente en que allí el cónyuge viudo, como dueño de la mitad pro indivisa de una finca, constituyó hipoteca sobre dicha mitad, que era ga-nancial, y como la sociedad de gananciales no se había liqui-dado, se resolvió que el registrador debió inscribir la hipo-teca consignando que la inscripción se verificaba sujeta a la liquidación de la sociedad de gananciales.

Procede por lo expuesto revocar la nota recurrida y or-denar que se cancele la condición consignada por <el regis-trador.


 E1 artículo 37 prescribe en .parte:
‘‘Se exceptúan de la regla contenida en el artículo anterior:
■ “Io. Las acciones rescisorias y resolutorias que deban su origen a causas que consten explícitamente en el Registro.”
El 36 dice:
“Las acciones rescisorias y resolutorias no se darán contra tercero que haya inscrito los títulos do sus respectivos derechos, conforme a lo prevenido en esta Ley.”


 El artículo 1064 del Código Civil prescribe:
"Los acreedores después de haber perseguido los bienes de que esté en po-sesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los de-rechos y acciones de éste con el mismo fin, exceptuando los que sean inherentes a su persona; pueden también impugnar los actos que el deudor haya realizado en íraude de su derecho.”